United States Securities and Exchange Commission Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15[d] of the Securities Exchange Act of 1934 November 13, 2015 Date of Report OAKRIDGE GLOBAL ENERGY SOLUTIONS, INC. (Exact name of Registrant as specified in its Charter) Colorado 000-50032 94-3431032 (State or Other Jurisdiction of (Commission File Number) (I.R.S. Employer Identification No.) Incorporation) 3520 Dixie Highway NE Palm Bay, FL32905 (Address of Principal Executive Offices) (321) 610-7959 (Registrant’s Telephone Number, including area code) N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions (see general instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14-a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) REFERENCES In this Current Report, references to “Oakridge Global Energy Solutions, Inc.,” “Oakridge,” the “Company,” “we,” “our,” “us” and words of similar import refer to Oakridge Global Energy Solutions, Inc., the Registrant.Oak Ridge Micro-Energy, Inc., our wholly-owned Nevada subsidiary, which holds all of our patents, patents pending and proprietary and other rights to our thin film battery technology, is referred to herein as “Oak Ridge Nevada,” and is also included in the references to “Oakridge,” the “Company,” “we,” “our” and“us.” Item 4.01 Changes in Registrant’s Certifying Accountant. On November 9, 2015 the Registrant terminated the relationship with BDO USA, LLP (“BDO”) of Orlando, Florida. On November 13, 2015 Registrant engaged the firm of Scrudato and Co., PA, Certified Public Accounting Firm, 7 Valley View Drive, Califon, New Jersey 07830. SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the Registrant has duly caused this Current Report to be signed on its behalf by the undersigned hereunto duly authorized. OAKRIDGE GLOBAL ENERGY SOLUTIONS, INC. Date: November 13, 2015 By: /s/ L. Lee Arrowood L. Lee Arrowood President 2
